COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 IN RE
                                                §               No. 08-11-00269-CV

 BANK OF AMERICA, N.A.,                         §         AN ORIGINAL PROCEEDING

                                                §                 IN MANDAMUS
 RELATOR.
                                                §


         MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator asks this Court to issue a writ of mandamus against the Honorable Patrick Garcia,

Judge of the 384th District Court of El Paso County. To be entitled to mandamus relief, a relator

must meet two requirements. First, the relator must show that the trial court clearly abused its

discretion. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135 (Tex. 2004). Second, the

relator must demonstrate that there is no adequate remedy by appeal. Id. at 135-36. Based on the

petition and on the record before us, we conclude that Relator has not demonstrated its

entitlement to mandamus relief. Accordingly, the petition is denied. See TEX .R.APP .P. 52.8(a).



September 14, 2011
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.